Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION CONCERNING IDS:
The information disclosure statements (IDS’) submitted on 04/28/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not appear to disclose the following limitation(s) as recited in the independent claims 1, 15, and 18:
“Wherein the first erasure coding matrix is complementary to the second erasure coding matrix”

The closest prior art to subject matter recited in the claims is the disclosure of DANILOV et al. (US 20181324 A1), hereinafter “Danilov”. Figure 8 and the corresponding text description of Danilov, discloses matrix-based erasure coding but does not teaches generating a first erasure coding matrix which is complementary the second erasure coding matrix as included in the claims.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached on 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HASHEM FARROKH/          Primary Examiner, Art Unit 2135                                                                                                                                                                                              
June 5, 2021